Citation Nr: 0946057	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-35 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic pain at 
multiple sites, including the back, chest, hands, arms, and 
legs.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the bilateral upper extremities.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for hepatitis C.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to May 1981 
with subsequent Reserve service, including periods of active 
duty for training and inactive duty training, from May 1982 
to May 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The issue of entitlement to service connection for 
hypertension was raised at the Veteran's hearing.  This issue 
is referred to the RO for appropriate development.


FINDINGS OF FACT

1.  The Veteran did not exhibit a chronic disability of the 
back, chest, hands, arms, and legs in service or within one 
year after discharge from active duty service, and such 
disability is not otherwise shown to be associated with his 
active duty.

2.  The Veteran did not exhibit bilateral carpal tunnel 
syndrome in service, carpal tunnel syndrome is not shown 
within one year after discharge from active duty service, and 
carpal tunnel syndrome is not otherwise shown to be 
associated with the Veteran's active duty.

3.  The preponderance of the evidence is against finding that 
the Veteran has chronic bronchitis that had its onset in 
service or that is otherwise associated with service.

4.  The Veteran's hepatitis C was not incurred in the line of 
duty and is most likely attributable to intravenous drug.


CONCLUSIONS OF LAW

1.  The Veteran does not have a chronic disability back, 
chest, hands, arms, and legs that is due to disease or injury 
that was incurred in or aggravated by service; nor may 
arthritis be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1131, 1112, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service and cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

3.  Bronchitis was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  The Veteran does not have hepatitis C that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c), 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in June 2006 in 
which the RO advised the appellant of the evidence needed to 
substantiate his carpal tunnel syndrome, bronchitis, and 
hepatitis C claims.  A letter issued in September 2006 
provided notice with respect to all of the issues on appeal, 
and a December 2006 letter provided notice of the specific 
requirements pertaining to establishing entitlement to 
service connection for hepatitis C.  The appellant was also 
advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  These letters further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records, relevant 
service personnel records, VA medical records, and private 
treatment records.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The RO arranged for the Veteran to undergo a VA examination 
in connection with his hepatitis C claim in February 2007.  
The Board finds that this examination report is considered 
adequate for the purpose of determining the hepatitis C claim 
decided herein.  This report reflects that the examiner 
reviewed the claims folder, including the Veteran's service 
treatment records.  During the examination, the examiner 
elicited from the Veteran his history of complaints, 
symptoms, and pertinent risk factors, and provided clinical 
findings detailing the results of this examination.  As will 
be discussed below, the examiner also explained the rationale 
behind the conclusion drawn through citation to medical 
principles and the facts of the Veteran's case.  For these 
reasons, the Board concludes that the VA examination report 
in this case provides an adequate basis for a decision.

The Board notes that the Veteran has not been provided VA 
examinations for the chronic pain at multiple sites, carpal 
tunnel syndrome, and bronchitis claims.  However, the Board 
finds that examinations are not necessary to decide these 
claims as there is no credible evidence of an association 
between the claimed disabilities and service.  Specifically, 
as will be discussed below, there is no credible evidence of 
chronic musculoskeletal disabilities in service, no credible 
evidence of carpal tunnel syndrome or bronchitis in service, 
and no credible evidence of any of these disabilities for 
many years following service.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as arthritis and organic diseases of the 
nervous system, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 
C.F.R. § 3.6 (2009).  Active duty for training is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes. 38 C.F.R. § 3.6(c)(1) (2009).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  Presumptive 
periods, however, do not apply to active duty for training or 
inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Therefore, favorable application of 38 
C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 
3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 
1131 (presumption of soundness) regarding the appellant's 
periods of active duty for training and inactive duty 
training is not available.  Thus, with respect to his periods 
of active duty for training and inactive duty training, the 
evidentiary burden is on the appellant to show that he became 
disabled from an injury (or a disease in the case of active 
duty for training service) that was incurred in the line of 
duty.

A.  Chronic Pain, Multiple Sites; Bilateral Carpal Tunnel 
Syndrome; Bronchitis

The Veteran has claimed entitlement to service connection for 
chronic pain at multiple sites, including the back, chest, 
hands, arms, and legs.  He has also claimed entitlement to 
service connection for bilateral carpal tunnel syndrome and 
bronchitis.  He essentially contends that these disabilities 
were incurred during his military service.

The Veteran's January 1978 entrance examination report 
reflects no pertinent abnormalities, while occasional cramps 
in the legs are the only potentially pertinent disability 
noted on his entrance medical history report.  

The Veteran's service treatment records reflect that he 
sought treatment for what was assessed to be a muscle strain 
in the left foot in June 1980.  A radiology report from later 
that month notes that the Veteran had a history of a weight 
bearing injury to the fourth and fifth metatarsals of the 
left foot.  He was still unable to bear weight without pain, 
and effusion and tenderness were present.  X-rays were 
requested to rule out a metatarsal fracture.  The 
radiographic report found that no significant radiographic 
abnormality was demonstrated.  Service treatment records from 
July 1980 reflect that the Veteran sought treatment for what 
was characterized as a fracture of the left foot.  There is, 
however, no indication that the Veteran suffered an 
additional left foot injury that resulted in fracture 
following the normal x-ray report from June 1980.  

A July 1978 service treatment record reflects that the 
Veteran complained of chest pain after boxing practice.  His 
chest was clear and a cardiac examination revealed no 
pertinent abnormality.  The assessment was that further 
testing should be performed to rule out high blood pressure.  

An October 1978 service treatment record notes that the 
Veteran suffered a contusion to his right knee while playing 
football.  A February 1980 record reflects that he sought 
treatment for right knee pain that was assessed to be a 
muscle pull or ligament damage.  The Veteran had no knowledge 
of injuring the right knee, and he reported no previous 
history of a right knee injury.  A follow up record from 
later that month assesses that the Veteran had a pulled 
ligament in his right knee.  

A February 1979 record notes that the Veteran complained of 
ankle pain when he runs.  An April 1980 service treatment 
records reflects that the Veteran suffered a minor sprain to 
his right ankle while running.  

A December 1979 service treatment record notes that the 
Veteran complained of a sore finger.  He was unable to fully 
bend his finger, and he reported that he sometimes 
experiences these symptoms in his other fingers.  There was 
no swelling or local heat, and his finger was within normal 
limits neurologically.  The Veteran was assessed as having 
possible arthritic changes.  

With respect to the bronchitis claim, the Veteran was 
assessed as having upper respiratory infections in October 
1979 and November 1979.  He was also treated for colds and 
symptoms of sinusitis.

Concerning the carpal tunnel syndrome claim, a September 1980 
service treatment record reflects that the Veteran complained 
on pain in his right elbow for the past two days.  He 
reported having banged the interior aspect of his right elbow 
and noticing pain and numbness in his right hand.  On 
examination, the Veteran's right elbow was within normal 
limits, without swelling, and had full range of motion.  
There was increased pain to palpitation.  The Veteran was 
assessed as having a minor nerve compression and a bruise.  

The March 1981 separation examination report notes that the 
Veteran had a cervical residual inflammatory node in service 
and that a heart abnormality was noted as secondary to the 
cervical disability.  A two inch scar was noted on the 
Veteran's right lower leg, and a scar was noted on his right 
eyebrow.  Otherwise, no abnormality is noted.  The March 1981 
separation medical history record reflects that the Veteran 
noted that he did not know whether he had a history of or 
current arthritis.  

A July 1983 record notes that the Veteran fractured the 
middle finger on his right hand after hitting it against a 
metal plate.

An August 2002 private medical record notes that the Veteran 
had an acute flare up of arthritis in his right shoulder.

According to a January 2003 private medical record, the 
Veteran denied any chest pain or discomfort, dyspnea on 
exertion, shortness of breath, hemoptysis, or pleuritic type 
pain.  He also denied any chest pain or discomfort, 
arthritis, swollen joints, back pain, leg pain, morning 
stiffness, and signs of arthritis or tendonitis.  

A March 2005 VA medical record notes that the Veteran has 
chronic low back pain.  The basis of this diagnosis is 
unclear, as the Veteran appears to have first sought 
treatment at the VA facility in March 2005.  

A March 2006 VA medical record notes that the Veteran 
reported having a problem with numbness in his hands for the 
past four months.  It was suspected that the Veteran had 
bilateral carpal tunnel syndrome.  

In his June 2006 claim of entitlement to service connection 
for bronchitis and carpal tunnel syndrome in both arms, the 
Veteran noted that his disability began and he began private 
treatment in July 1992.  

In three virtually identical November 2006 statements, two of 
the Veteran's siblings and another close relative note that 
they were not aware of any illness the Veteran had before he 
entered the military.  They stated that the Veteran looked 
ill after he returned from being stationed in Germany and did 
not get to attend many home gatherings.  They also noted that 
"After he was discharged about two or three years later he 
[would] always complain about his back, legs, stomach pain, 
severe bronchitis [and] asthma...."  They suggested that the 
Veteran was not examined for these conditions when he was in 
the military.  It was noted that the mothers of the 
individuals who signed these statements had asked the Veteran 
to see a doctor, but that he did not do so until a lot later 
in life.  The people who signed these statements noted that 
they finally got to see the Veteran in the late 1980s and 
that, at present, he is very ill.  These letters also state 
that the Veteran did not receive treatment for himself in the 
military.  When he came home, he talked about how some people 
may have been affected by some contaminated water in Germany.  
They noted that he would not go to the dispensary on base 
because he did not like to take medications or to be seen by 
doctors because he was very afraid of being hospitalized.  
The statements opined that the Veteran's disabilities were 
caused by the military because the Veteran's family doctor 
had records showing none of these illnesses existed prior to 
service and the military would not have accepted him if he 
had these medical conditions.

In his March 2008 notice of disagreement, the Veteran stated 
that he was perfectly healthy before and after he entered the 
military.  With respect to the service connection claim for 
chronic pain in multiple sites, the Veteran stated that the 
evidence from his primary care physician states that this 
disability had to have existed for years due to hard work.  
The Veteran noted that the only long, hard, and stressful 
work he has had was in the Army.  He stated that he hurts 
daily.  

With respect to the carpal tunnel syndrome claims, the 
Veteran stated in the notice of disagreement that carpal 
tunnel syndrome did not affect him until his late forties.  

The Veteran also described the severity of his bronchitis in 
the notice of disagreement.

As noted above, the Veteran and his wife testified at a Board 
hearing in October 2009.  With respect to the issue of 
chronic pain, the Veteran testified that some of the pain is 
due to arthritis.  He noted the pain "mainly didn't start 
happening until I got out [of service]."  He believed it 
started after he broke his right index finger in July 1983 in 
service.  He noted that the pain in his back, hands, and legs 
all seemed to start at the same time.  He reported that he 
has to pop his back in the morning because it seems like 
something is locked up in the middle, and that he normally 
has to squeeze his hands before he can get them working.  He 
reported that his leg goes out every once in a while and that 
his toes tingle and go numb every now and then.  He also 
reported that his ankle sometimes pops and then hurts when he 
walks.  He reported he gets chest pain two or three times a 
week and that he thought it might be more of a 
musculoskeletal problem because his heart had been checked.  
He testified that he began having symptoms of chest pain 
after he began treatment for hepatitis, which was in 2006. 

He testified that he believes service connection is warranted 
for carpal tunnel syndrome because he did a lot of writing as 
a supply clerk.  He then was moved to the DATR (Division of 
Adult Translational Research and Treatment Development) where 
he worked as a forklift operator and banged his hands around 
a lot.  He testified that he noticed a little tingling in 
both of his hands about a year before he separated from 
service but that he just thought his hands were going dead.  
He testified that the symptoms went away for a while 
following service but they began again when he started 
working.

He testified that he believed he had bronchitis that was 
related to service because of the cold weather in Germany.  
He believed he was given a diagnosis of bronchitis in 1991 or 
1992.  He stated that he did not know anything was wrong with 
him at the time he came back from Germany.  He reported 
having a runny nose, a lot of congestion in his lungs, and 
symptoms resembling a whooping cough in service.  In terms of 
current symptoms, he reported a current chest cold and 
wheezing.  He treats himself with an inhaler, which he 
believes he has used since around 1990.  He stated that he 
did not believe he had ever been admitted to a hospital 
because of any respiratory or pulmonary distress, lung 
problems, coughing, or trouble breathing.  He testified that 
his doctor had told him that he had bronchitis more than 
once, and that his doctor tells him his bronchitis is flaring 
up when he goes to see him for a cold.  

The Board has reviewed this evidence and finds that service 
connection cannot be established for chronic pain in multiple 
sites, bilateral carpal tunnel syndrome, or bronchitis, 
because a preponderance of the credible and competent 
evidence of record is against finding that any of these 
disabilities began in service or are etiologically related to 
the Veteran's military service.

While the Veteran's service treatment records show that he 
received treatment for symptoms associated with his chest, 
left foot, right knee, ankles, and one or more fingers, the 
evidence does not reflect that the Veteran was diagnosed with 
any resulting chronic disability.  

The Veteran was treated for the left foot disability in June 
1980 and July 1980.  While the July 1980 records indicate the 
Veteran's foot was fractured, the June 1980 x-ray report 
reflects that there was no fracture.  There is no indication 
of missing treatment records reflecting that the Veteran's 
left foot injury had worsened in severity.  Furthermore, the 
Veteran's feet are noted to be clinically normal on his 
separation examination report.  While the Veteran was not 
certain whether he had ever had arthritis, he expressly 
denied any past or current broken bones or foot trouble on 
his separation medical history report.  Furthermore, the 
Veteran's post-service medical records do not reflect that he 
has complained of or been treated for a left foot disability 
following service.  

Similarly, with respect to the left ankle disability, there 
are two isolated incidents of the Veteran having been treated 
for ankle pain and a minor sprain suffered while running in 
service.  There is no indication that the Veteran suffered a 
chronic disability as a result of either of these incidents, 
as there is no further evidence of the Veteran having 
complained of or been treated for an ankle disability.  As 
with the left foot issue, the Veteran's separation 
examination report notes that his feet and lower extremities 
are clinically normal.  Again, while the Veteran was not 
certain whether he had ever had arthritis, he expressly 
denied any past or current broken bones or foot trouble on 
his separation medical history report.  Furthermore, the 
Veteran's post-service medical records do not reflect that he 
has complained of or been treated for an ankle disability 
following service.  

Likewise, the only instance of possible musculoskeletal 
injury to the Veteran's chest occurred in July 1978.  There 
is no further indication of any residual disability, nor is 
there evidence reflecting that the Veteran suffered 
additional injury to his chest during service.  The Board 
further notes that the Veteran has not asserted continuity of 
symptomatology with respect to his chest pain.  At his 
October 2009 hearing, the Veteran expressly testified that 
his chest pain began following his hepatitis C treatment.  
This treatment appears to have begun in 2006.  The January 
2003 private medical record expressly denies symptoms of 
chest pain or discomfort, and post-service medical evidence 
does not reflect that the Veteran has ever complained of or 
sought treatment for symptoms of chest pain following 
service.  

Nor is there competent medical evidence suggesting that the 
Veteran's two instances of right knee pain developed into a 
chronic disability, as the separation examination report 
notes the Veteran's lower extremities are clinically normal, 
and he reported no history of a "trick" or locked knee on 
his separation medical history record.  The Veteran's post-
service treatment records do not reflect that he has 
complained of or sought treatment for a right knee disability 
at any point following his separation from service.  Nor do 
his October 2009 hearing testimony or any of his own personal 
statements make any reference to a right knee disability.

It is unclear whether the Veteran's express denial of any 
swollen joints or leg pain in January 2003 encompasses his 
right knee.  If it does, it would further weigh against a 
finding of continuity of symptomatology since service.  If 
not, then it does not pertain to the right knee issue and is 
thus not relevant to the matter at hand.  Either way, the 
January 2003 record does not support the Veteran's claim.  

It is also unclear whether a right knee disability is 
contemplated in the reference to leg problems in the 
statements from the Veteran's relatives.  If it is assumed 
that these statements do pertain to the Veteran's right knee, 
the Board notes that these letters do not assert a continuity 
of symptomatology since service, as they indicate the 
Veteran's leg problems began two or three years following 
service.  

Furthermore, the testimony in these letters is no probative 
value as to whether or not the claimed disability on appeal 
had its onset in service, or is otherwise related to service.  
First, as noted above, these letters are virtually identical 
to one another, with the only variations being the name of 
the individual who signed the letter, this person's 
relationship to the Veteran, and his or her contact 
information.  The Board believes that the precise duplication 
of the testimony contained in all three letters clearly calls 
into question the credibility of the testimony provided 
therein.

Moreover, even accepting the credibility of the statements, 
the Board notes that these letters merely assert that the 
individuals were aware of the Veteran having complained of 
various symptoms several years after his discharge from 
service, and, in fact, the testimony in each letter reflects 
that they did not see the Veteran until the late 1980s, which 
is several years following his separation from service.  In 
addition, their vague assertions that the Veteran is not well 
in the present day neither demonstrate that the Veteran has a 
current right knee disability nor establish that the Veteran 
had such a disability upon his separation from service.  
Furthermore, while they also speculate as to his having been 
exposed to Hepatitis C, asbestosis, and contaminated water in 
service, such assertions intending to link his current 
disabilities to service are beyond their competence as lay 
people.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  For these reasons, the Board 
concludes that the contents of these letters do not support 
the Veteran's claims of entitlement to service connection.

The Board also notes that the musculoskeletal pain of the 
back and arms is not noted at any point in service, nor is 
past or current back or arm disability noted in the 
separation examination and medical history records.  The 
post-service medical evidence does not reflect the presence 
of back pain until March 2005, and back pain is expressly 
denied in the January 2003 private medical record.  While the 
November 2006 statements from the Veteran's relatives report 
he experiences back pain, for the reasons stated above, the 
Board finds these statements are not credible, competent, or 
probative to establishing that the Veteran experienced back 
pain as a result of his military service.  

Furthermore, the Board notes that the Veteran's finger claim 
must be denied due to the absence of evidence of a current 
disability.  Despite the assessment of possible arthritic 
changes in the December 1979 service treatment record, the 
Board notes that the Veteran's separation examination report 
notes a finding of clinically normal upper extremities.  The 
Veteran reported no past or current swollen or painful joints 
on his medical history report.  He did not know whether he 
had a history of arthritis, rheumatism, or bursitis.  The 
Veteran denied symptoms of arthritis or swollen joints, and 
denied morning stiffness or signs of arthritis or tendonitis, 
in the January 2003 private treatment record.  Furthermore, 
the Veteran has not asserted a continuity of symptomatology 
since the in-service injury, and he has provided no evidence 
of having been treated for or complaining of symptoms 
associated with this injury.  

In short, the Board finds that entitlement to service 
connection for chronic pain in multiple sites, including the 
back, chest, hands, arms, and legs, is denied.

With respect to the issue of entitlement to service 
connection for bilateral carpal tunnel syndrome, the Board 
considered the report of numbness in the right hand during 
service; however, this was specifically attributed to the 
Veteran having hit his elbow.  There is no credibility 
evidence of any continuity of symptomatology thereafter, and 
no competent evidence linking the current disability to that 
injury.  

The Board has also considered the Veteran's testimony at his 
hearing that his carpal tunnel syndrome symptoms began 
following the injury to his finger.  However, the Board finds 
the March 2006 VA medical record, in which he asserts that 
his carpal tunnel symptoms began four months ago, to be far 
more credible as to his history of symptoms, as this medical 
history was provided by the Veteran in the course of his 
seeking treatment, and eventually having surgery, for 
bilateral carpal tunnel syndrome.  In short, there is no 
credible or competent evidence of carpal tunnel syndrome in 
service or for approximately 24 years following his 
separation from active duty service.  

Finally, the Board notes that there is no competent evidence 
of a chronic respiratory disability in service.  The record 
does not suggest that any of the Veteran's upper respiratory 
infections or cold symptoms were symptomatic of a chronic 
disability.  Furthermore, the Veteran's March 1981 separation 
examination found his lungs and chest to be clinically 
normal.  He also expressly denied a medical history of 
chronic or frequent colds; ear, nose, or throat trouble; 
sinusitis; shortness of breath; pain or pressure in chest; 
and chronic cough.  
 
While the Veteran has asserted that his doctor told him he 
has had bronchitis on more than one occasion, the competent 
medical evidence of record does not show that the Veteran has 
chronic bronchitis.  There is no diagnosis of a current 
chronic respiratory disability of record, nor is there any 
evidence suggesting that any current disability is related to 
the Veteran's military service.  The Veteran himself has not 
provided evidence of a continuity of symptomatology, as he 
has asserted that he did not notice symptoms of bronchitis in 
service or following separation.  He has also suggested that 
he was not treated for any such disability until 
approximately 1990, which is nine years following his 
separation from active duty service.  

The Veteran has hypothesized that he has chronic bronchitis 
due to exposure to cold in Germany.  The Board notes that a 
lay person is not be competent to offer an opinion on a 
matter clearly requiring medical expertise, such as 
diagnosing chronic bronchitis and linking this disease to 
events that occurred almost a decade earlier.  See Jandreau, 
supra.  Therefore, this is not a case in which the 
appellant's lay belief alone can establish entitlement to 
service connection for bronchitis.  Moray v. Brown, 5 Vet. 
App. 211 (1993).

In short, the Board finds that the preponderance of the 
evidence is against granting service connection for chronic 
pain at multiple sites, including the back, chest, hands, 
arms, and legs; for bilateral carpal tunnel syndrome; and for 
bronchitis.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claims must be denied.

B.  Hepatitis C

The Veteran has also claimed entitlement to service 
connection for hepatitis C, which he essentially contends he 
incurred as a result of drug use or unprotected sex in 
service.  

The law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2008).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  38 
C.F.R. § 3.1(n) (2009).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 3.1(n), 3.301 
(2009).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

The Veteran's service treatment records reflect that he was 
sent to an Alcohol and Drug Abuse Prevention and Control 
Program (ADAPCP) in December 1979.  This record reflects that 
he underwent commander-directed biochemical testing and was 
disposed to non-resident rehabilitation.  Among the responses 
on his drug usage profile, the Veteran indicated that he had 
taken opiates by needle one to six months ago.  He indicated 
that his usage did not exist prior to service and that it was 
a current problem.  

An April 1980 service treatment record notes an impression of 
hepatitis.  This record reflects that the Veteran complained 
of abdominal pain radiating to the right upper side upon 
pressure to the umbilical region.  

An April 2006 VA medical record notes that the Veteran had 
scheduled a consultation to be evaluated and treated for 
hepatitis C.  It noted that he had been aware of his chronic 
hepatitis C since 2001.  Applicable risk factors included 
intravenous drug use with shared needles in 1978, intranasal 
cocaine drug use in the 1970s, and four tattoos on the upper 
extremities.  (The Veteran was not noted to have any tattoos 
at the time of his March 1981 separation examination.)  It 
was noted that the Veteran reported no body piercing, needle 
sticks, or blood transfusions.

At his October 2009 hearing, the Veteran opined that his 
hepatitis C was due to in-service drug use.  He reported his 
drug use began because of stress.  He reported he was 
supposed to be in Germany for 18 months but ended up serving 
in Germany for two and a half years.

The Veteran underwent a VA examination in February 2007.  The 
examiner noted that the Veteran was seen in the dispensary in 
March 1980 with periumbilical abdominal pain of one-day 
duration.  He was diagnosed and treated with gastroenteritis 
and treated with Donnatal.  He returned to the clinic in 
April 1980, again with periumbilical pain.  Pressure in the 
umbilical region caused radiation of the pain up into the 
right upper quadrant of the abdomen.  The only test done was 
a urinalysis, which showed no bilirubin.  The tentative 
diagnosis was hepatitis.  The examiner noted that no further 
follow up or information is available from the service 
treatment records.  

The examiner noted that, in March 2006, the Veteran underwent 
carpal tunnel surgery and that SGOT and bilirubin were 
elevated.  Subsequent tests showed negative hepatitis A 
antibody, negative hepatitis B antibody and surface antigen, 
and positive qualitative test for hepatitis C.  The Veteran 
was started on Pegasus treatment about two months prior to 
the VA examination.  The hepatitis C diagnosis was confirmed 
by a liver biopsy.  The Veteran was currently asymptomatic.

On examination, the Veteran's abdomen was soft and flat.  His 
liver was not palpable or tender.  There were no palpable 
abdominal viscera or masses.  The Veteran was not jaundiced.  
The examiner diagnosed chronic active hepatitis C.

In rendering an etiology opinion, the VA examiner noted that, 
despite the examining physician's diagnosis of hepatitis in 
April 1980, there was no data in the record to confirm that 
diagnosis.  In the VA examiner's opinion, it was highly 
unlikely that the Veteran had hepatitis in April 1980.  He 
stated that the Veteran currently has well-documented 
hepatitis C, which is being treated.  He noted that the 
Veteran conceded both intravenous drug use and sexual 
activity during his active duty career.  The examiner opined 
that, of the two, the more likely source of the hepatitis C 
would be the intravenous drug use.  However, the examiner 
noted that there was no way to confirm this conclusion 
without resorting to speculation.  The examiner concluded 
that, in view of the fact that the Veteran probably did not 
have hepatitis in service, it is unlikely that there is an 
association between the Veteran's current diagnosis of 
hepatitis C and the April 1980 episode.

Based on this opinion, the Board concludes that the 
preponderance of the evidence is against finding that his 
current hepatitis C is related to the provisional diagnosis 
in 1980.  The Board further concludes that the most likely 
etiology of the Veteran's hepatitis C is his intravenous drug 
use.  While the examiner indicated that he could not confirm 
this without resorting to speculation, it appears from the 
overall text of his report that the examiner clearly felt 
that this was more likely than not the source of the 
infection.  There is no competent, contradictory opinion of 
record, and, in fact, intravenous drug use is listed among 
the risk factors in his treatment records, which lends 
support to the opinion.

Furthermore, regardless of whether the infection occurred as 
a result of drug use during service or after service, the 
Board further finds that service connection for hepatitis C 
due to intravenous drug use is not warranted.  The December 
1979 record reflecting the Veteran's entrance into ADAPCP 
demonstrates the Veteran's "progressive and frequent use of 
drugs to the point of addiction" and is therefore considered 
to be willful misconduct.  The drug usage profile reflects 
that the Veteran had been using intravenous drugs for at 
least one month and that it was still a problem.  
Furthermore, there is no evidence of record indicating that 
the Veteran's in-service drug use was a "'secondary result' 
of an 'organic disease or disability.'"  

Therefore, the Board concludes that the preponderance of the 
evidence is against the claim and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2009).  
Consequently, entitlement to service connection for hepatitis 
C must be denied.




ORDER

Entitlement to service connection for chronic pain at 
multiple sites, including the back, chest, hands, arms, and 
legs, is denied.

Entitlement to service connection for carpal tunnel syndrome 
of the bilateral upper extremities is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for hepatitis C is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


